DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 10/18/2021, is acknowledged. Claim 3 is canceled. Claims 5 – 6 remain withdrawn. Claims 1 – 2 and 4 are currently pending in the application and under consideration for this office action.

Claim Objections
Claim 1 objected to because of the following informalities:
Regarding claim 1, the Examiner respectfully recommends Applicant add the term “wherein” prior to “in an image of the aluminum particle group” on line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over “Comparison of Gas Atomization on A6060 Al Alloy Powders Produced by Internal and External Mixing Type Nozzles”, 2016. IEEE International Conference on Industrial Technology, pp 2157-2162 (“Wang”; of record).
Regarding claim 1, Wang teaches an aluminum particle group composed of aluminum particles (Figs. 13-14).
Wang discloses images of aluminum particles observed by SEM, reading on “in an image of the aluminum particle group, as observed with a scanning electron microscope” (Figs. 13-14).
Further, Wang teaches that the D50 of the aluminum particles can range from 41.2-10.38 μm when using an internal mixing type nozzle, depending on the chosen atomization pressure (P 2160, Col 1, Par 1; Fig. 7), and can range from approximately 25-90 μm when using an external-mixing type nozzle, depending on the chosen atomization pressure (Fig. 4; Table 1). Both ranges fall within the claimed range of “an average particle diameter D50 of 10 μm or more and less than 100 μm”.
Moreover, Wang teaches particle size distributions for both external and internal mixing nozzles wherein the particle diameter volume distribution for the aluminum particles ranges from approximately 2 – 220 μm (Fig. 5), or from approximately 1 – 50 μm (Figs. 9-10). Focusing on the external mixing nozzle at an atomization pressure of 5 MPa, Fig. 5 of Wang suggests that there is approximately less than 1% of the particles with a diameter of less than 5 μm, and suggests that approximately 80% or more of the particles have a diameter of 10 μm or greater (Fig. 5). This teaching falls within the scope of the claim limitation “satisfying A x 3 ≤ B, where A represents the number of aluminum particles having a diameter of less than 5 μm, and where B represents the 
Wang goes on to teach that Fig. 5 illustrates two peaks, with the left peak representing the mean particle diameter (A), and the smaller right peak representing collision particles (B). The second peak is between 100 and 200 μm, which happens when particles collide in the cooling chamber, and these particles are also known as satellite particles. The rest of the aluminum particles are without satellites, and in this way, the disclosure of Fig. 5 reads on "satisfying D < C, where C represents the number of aluminum particles with no satellite, and D represents the number of aluminum particles having satellites" (Fig. 5: A & B; P 2159, Col 1, Par 3). To that extent, the Examiner notes that Figs. 9 and 10 also satisfy the aforementioned claim limitation, as there is no second peak present in the particle size distribution, implying the absence or negligible presence of particles having satellites. Thus, the inequality D < C would be satisfied, C representing the number of aluminum particles with no satellite, and D representing the number of aluminum particles having satellites.
Wang is silent as to any particular “average circularity” values for the taught aluminum particle groups. It is noted that the term “average circularity” is defined in the present application as being calculated by observing 10 or more images of one sample to randomly extract 100 or more aluminum particles therefrom. Subsequently, an image analysis is conducted to measure each 2) and circumferential length (measured in μm). By substituting each measured area's value and each measured circumferential length's value for them in a calculation formula (1), the 100 or more aluminum particles' respective circularities are calculated and their average value is defined as an “average circularity” (Instant Application: [0024]).
                
                    
                        
                            1
                        
                    
                    :
                     
                     
                     
                     
                     
                     
                     
                    c
                    i
                    r
                    c
                    u
                    l
                    a
                    r
                    i
                    t
                    y
                    =
                    4
                    ×
                    π
                    ×
                    
                        
                            
                                
                                    a
                                    r
                                    e
                                    a
                                
                                
                                    
                                        
                                            
                                                
                                                    c
                                                    i
                                                    r
                                                    c
                                                    u
                                                    m
                                                    f
                                                    e
                                                    r
                                                    e
                                                    n
                                                    t
                                                    i
                                                    a
                                                    l
                                                     
                                                    l
                                                    e
                                                    n
                                                    g
                                                    t
                                                    h
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
             
The Examiner notes that Wang does not apply such an equation to determine the “average circularity” of aluminum particles obtained. However, such a construct appears to be a proprietary property and equation used by Applicant to characterize the sphericity of the claimed aluminum particle group. 
It is noted that Wang does teach that gas atomization is used to produce spherical powders with lower contamination by atomizing the melt with inert gas (P 2157, Col 2, Par 2). Further, Figs. 13 and especially 14 of Wang exemplify obtained aluminum powder which is almost perfectly spherical. As the instant specification discloses that aluminum particles having an average circularity closer to 1.00 tend to be closer to a spherical shape, and Wang desires to produce aluminum particles having a high sphericity, the particles of Wang would be expected to satisfy the claimed limitation of having an average circularity of 0.75 or more, or to have an average circularity range which at least encompasses or overlaps the claimed range. Thus, absent a showing of criticality or unexpected results, a prima facie case of obviousness exists (MPEP 2144.05 I).
The Examiner also must point out that Applicant has provided observed images of inventive example 1 in Figs 4A-9A (Instant Application: [0097]). The Examiner notes that both Figs. 13 and 14 of Wang appear to exemplify particles having a greater sphericity than any of the 
Regarding claim 2, Wang discloses, for example, a D50 of 37.51 μm of the aluminum particles when using a gas pressure of 5.0 MPa and an external-mixing type nozzle (Table 1). Further, Wang teaches that a D50 of 41.2 μm when using a gas pressure of 0.30 MPa and an internal-mixing type nozzle (P 2160, Col 1, Par 1; Fig. 7). Such amounts both fall within the claimed D50 range of 20-60 μm.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “Comparison of Gas Atomization on A6060 Al Alloy Powders Produced by Internal and External Mixing Type Nozzles”, 2016. IEEE International Conference on Industrial Technology, pp 2157-2162 (“Wang”; of record) in view of US 8894739 (“Johnson”; of record).
Regarding claim 4, Wang is silent as to the angle of repose of the taught aluminum particle groups. 
Johnson teaches a process for improving flow characteristics of metal powders, specifically aluminum powders (4: 23-26). Johnson teaches that flowability is an important characteristic for powders in industrial applications and that a static parameter that correlates to flowability is the angle of repose of a powder pile (l: 28-29; l: 56-57). Further, Johnson teaches that the angle of repose may be minimized by surface modification of aluminum particles with hydrophobic 
It would have been obvious to an ordinarily skilled artisan to minimize the angle of repose on the aluminum powder group taught by Wang through surface modification by hydrophobic reagents as taught by Johnson, in order to maximize the flowability of the aluminum powder. A powder with high flowability will have a result in a greater packing and tap density.

Response to Arguments


Applicant’s remarks filed 10/18/2021 are acknowledged and have been fully considered. Applicant has argued that the uniform droplet-spraying method as taught by Sato cannot combine with the gas atomization method disclosed by Wang, because using one method to obtain one feature means losing the other features form the other method, and vice-versa. The Examiner finds Applicant’s argument to be persuasive, and as such, the previous prior art grounds of rejection have been withdrawn.
However, upon further search and consideration of the claims, new grounds of rejection have been presented, based solely upon the Wang and Johnson references. These new grounds of rejection were not necessitated by any narrowing amendment to the claims, and as such this rejection is non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735